


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 30, 2014, is entered into by and among CINCINNATI BELL INC., an Ohio
corporation (the “Borrower”), the Guarantors signatories hereto, the Lenders
signatories hereto and BANK OF AMERICA, N.A., as Administrative Agent and an L/C
Issuer, and PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and an L/C
Issuer.
RECITALS
A.    The Borrower, the Guarantors, the Lenders, the Swingline Lender, the L/C
Issuers and the Administrative Agent are party to that certain Credit Agreement
dated as of November 20, 2012 (as amended by that certain First Amendment to
Credit Agreement dated as of September 10, 2013, as amended by that certain
Second Amendment to Credit Agreement dated as of June 23, 2014 and as further
amended, modified, restated or supplemented from time to time prior to the Third
Amendment Effective Date, the “Existing Credit Agreement”).
B.    The Borrower has requested that the Lenders amend the Existing Credit
Agreement as set forth herein.
C.    The parties hereto have agreed to amend the Existing Credit Agreement as
set forth herein.
AGREEMENT
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
I.
CERTAIN DEFINITIONS

1.Certain Definitions. The following terms used in this Amendment, including its
preamble and recitals, have the following meanings:
“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
“Third Amendment Effective Date” shall have the meaning assigned to such term in
the introductory paragraph of Article III hereof.
2.Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Amended Credit Agreement.
II.
AMENDMENTS TO EXISTING CREDIT AGREEMENT

Subject to the satisfaction of the condition precedent set forth in Article III
hereof, as of the date hereof the Existing Credit Agreement is hereby amended as
follows:
1.Section 1.01 of the Existing Credit Agreement is hereby amended to include the
following definitions in appropriate alphabetical order:
“Designated Wireless Subsidiary” means any subsidiary of the Borrower
(including, as applicable, Wireless LLC) (i) that is designated by the Borrower
in a written notice given to the Administrative Agent on or at any time after
the initial closing of the sale of spectrum assets pursuant to a Wireless
Disposition of the type referred to in clause (a) of the definition of such term
and (ii) substantially all the Property of which consists of (or will upon
prompt completion of transfers and contributions contemplated at the time of
such designation consist of) Transitional Wireless Assets and/or cash and Cash
Equivalents.



--------------------------------------------------------------------------------




“Transitional Wireless Assets” means, in connection with any Wireless
Disposition referred to in clause (a) of the definition of such term that
involves sales or transfers to a purchaser to be effected in more than one step,
wireless towers, tower leases, customer relationships and other Property of
Wireless LLC that remain indirectly owned (including by Wireless LLC) by the
Borrower for a period of time after the consummation of the sale and transfer of
spectrum assets to the purchaser and pending the subsequent transfer to such
purchaser, or other termination, cancellation or disposition of, such retained
assets.
2.The last two sentences of the definition of “Subsidiary” in Section 1.01 of
the Existing Credit Agreement are hereby amended in their entirety as follows:
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower (but
shall not include (x) CyrusOne or any of the other CyrusOne Subsidiaries or (y)
any Designated Wireless Subsidiary). Notwithstanding anything to the contrary
set forth herein, (i) “Subsidiary” shall not include any employee benefit plan
or any trust related to such plan, (ii) none of the CyrusOne Subsidiaries or,
except as specified in Section 7.01, any Designated Wireless Subsidiary shall
constitute a “Subsidiary” of the Borrower for any purpose under this Agreement
or shall be subject to any of representations and warranties, affirmative or
negative covenants or Event of Default provisions of this Agreement and (iii)
the assets, results of operations and indebtedness of the CyrusOne Subsidiaries
and any Designated Wireless Subsidiary and will not be taken into account for
the purposes of determining compliance with the financial covenants set forth in
Section 8.11 (it being understood that the designation and capitalization of a
Designated Wireless Subsidiary will be treated as a Specified Transaction as
contemplated by the definition of “Pro-Forma Basis” hereunder).
3.The second parenthetical phrases in each of Sections 7.01(a) and (b) of the
Existing Credit Agreement are hereby amended in their entirety as follows:
(which will include (i) the CyrusOne Subsidiaries unless the Deconsolidation
Date has occurred and (ii) any Designated Wireless Subsidiary)
4.Section 7.02(b) of the Existing Credit Agreement is hereby amended in its
entirety as follows:
(b)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower and, if
such financial statements include the assets, liabilities and income or results
of operations of a Designated Wireless Subsidiary, an unaudited reconciliation
showing the effect, on a pro forma basis, of not including such Designated
Wireless Subsidiary in such financial statements;
5.Section 8.02(g) of the Existing Credit Agreement is hereby amended in its
entirety as follows:
(g)    (i) Investments of cash and Cash Equivalents by the Borrower or any
Subsidiary of the Borrower in a Designated Wireless Subsidiary in an aggregate
amount not to exceed $35,000,000; provided that as of the date of any such
Investment the Borrower shall have determined that such Investment is reasonably
necessary to fund the operations of such Designated Wireless Subsidiary during
the applicable wind down period for such business pending completion of the
final sale and transfer of the applicable Transitional Wireless Assets, and (ii)
if such Designated Wireless Subsidiary is not Wireless LLC, the contribution and
transfer of Transitional Wireless Assets to such Designated Wireless Subsidiary;
6.Section 8.05(c) of the Existing Credit Agreement is hereby amended in its
entirety as follows:

2

--------------------------------------------------------------------------------




(c)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, a Wireless Disposition; provided that (A)
75% of the consideration paid in connection with any such Disposition (other
than a Wireless Disposition referred to in clause (b) of the definition of such
term) shall be in the form of cash or Cash Equivalents, (B) the aggregate amount
of all consideration paid or to be paid in connection with such Disposition
shall be in an amount not less than the fair market value of the Property
disposed of (as determined in good faith by the Borrower) and (C) the Loan
Parties shall apply (or cause to be applied) an amount equal to the Net Cash
Proceeds of such Disposition to (1) make Eligible Reinvestments within the
applicable Application Period or (2) prepay the Loans or prepay or purchase
other Prepayable Indebtedness, in each case in accordance with the terms of
Section 2.05(b)(ii)(D) (and subject to the provisos in Section 2.05(b)(iii)(B));
III.
CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof (the “Third
Amendment Effective Date”) when each of the following conditions precedent has
been satisfied:
1.Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment which collectively shall have been duly
executed on behalf of the Borrower, each of the Guarantors, the Required Lenders
and the Administrative Agent.
2.Fees and Expenses. The Borrower shall have paid to the Administrative Agent
any and all reasonable out-of-pocket costs (to the extent invoiced at least 2
Business Days prior to the Third Amendment Effective Date) incurred by the
Administrative Agent or Merrill Lynch (including the reasonable fees and
expenses of the Administrative Agent’s legal counsel) and all other fees and
other amounts payable to the Administrative Agent or Merrill Lynch, in each case
in connection with the arrangement, negotiation, preparation, execution and
delivery of this Amendment.
IV.
MISCELLANEOUS

1.Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Loan Documents
shall remain unchanged and in full force and effect. On and after the Third
Amendment Effective Date, any reference in the Loan Documents or any and all
other documents thereafter executed and delivered pursuant to the terms of the
Loan Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.
2.Construction. This Amendment is a Loan Document executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.
3.Reaffirmation of Loan Party Obligations. Each Loan Party hereby ratifies the
Amended Credit Agreement and acknowledges and reaffirms that (i) it is bound by
all terms of the Amended Credit Agreement and (ii) it is responsible for the
observance and full performance of the Obligations. Without limiting the
generality of the proceeding sentence, (i) each of the Guarantors confirms that
it jointly and severally guarantees the prompt payment when due of all
Obligations, in accordance with, and pursuant to the terms of, Article IV of the
Amended Credit Agreement and (ii) each of the Loan Parties agrees that all
references in the Collateral Documents to the term “Secured Obligations” shall
be deemed to include all of the obligations of the Loan Parties to the Lenders
and the Administrative Agent, whenever arising, under the Amended Credit
Agreement, the Collateral Documents or any of the other Loan Documents
(including, but not limited to, any interest, expenses and cost and charges that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof or any proceedings under any Debtor Relief Laws naming such Person as
the debtor in such proceeding).
4.Counterparts. This Amendment may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------




5.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
6.Binding Effect. This Amendment, the Amended Credit Agreement and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof. These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. Except as expressly modified and amended in this
Amendment, all the terms, provisions and conditions of the Loan Documents shall
remain unchanged and shall continue in full force and effect.
7.Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
CINCINNATI BELL INC.,
 
 
 
an Ohio corporation
 
 
 
 
 
 
 
 
By:
      /s/ Christopher C. Elma
 
 
 
 
Name: Christopher C. Elma
 
 
 
 
Title: Vice President, Treasury and Tax
 


4

--------------------------------------------------------------------------------




GUARANTORS:
CINCINNATI BELL TELECOMMUNICATION SERVICES LLC, an Ohio limited liability
company


 
 
 
 
 
 
 
 
 
CINCINNATI BELL ENTERTAINMENT INC., 


 
 
an Ohio corporation
 
 
 
 
 
 
 
 
CINCINNATI BELL WIRELESS, LLC, 


 
 
 
an Ohio limited liability company
 
 
 
 
 
 
 
 
CINCINNATI BELL TECHNOLOGY SOLUTIONS INC., 


 
 
a Delaware corporation
 
 
 
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE INC., 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
CBTS SOFTWARE LLC,


 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
EVOLVE BUSINESS SOLUCTIONS LLC,
 
 
 
an Ohio limited liability company
 
 
 
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE OF VIRGINIA
 
 
LLC,
 
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
 
DATA CENTER INVESTMENTS INC.,
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
DATA CENTERS SOUTH INC.,
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
DATA CENTER INVESTMENT HOLDCO LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
DATA CENTERS SOUTH HOLDING LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
      /s/ Christopher C. Elma
 
 
 
 
Name: Christopher C. Elma
 
 
 
 
Title: Vice President, Treasury and Tax
 





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
By:
      /s/ Chris Joseph
 
 
 
 
Name: Chris Joseph
 
 
 
 
Title: Vice President
 





--------------------------------------------------------------------------------




LENDER:
[Lender signature pages on file with the Administrative Agent]











